Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 23, 2003, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court providently exercised its discretion in excluding certain evidence on the basis that it was cumulative to evidence that had already been admitted (see People v Ahmr, 22 AD3d 593, 594 [2005] ; People v Ingram, 3 AD3d 437, 438 [2004]; see also People v Petty, 7 NY3d 277, 286-287 [2006]). Consequently, the defendant was not deprived of the opportunity to present a complete defense.
The defendant’s remaining contentions raised in his pro se supplemental brief are unpreserved for appellate review and, in any event, are without merit. Ritter, J.E, Santucci, Covello and Garni, JJ., concur.